Citation Nr: 0825738	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  05-17 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1986 to 
February 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.

The veteran testified before the undersigned Veterans Law 
Judge in September 2007 at the RO.

The Board notes that while on appeal the issues of a higher 
initial evaluation for his service-connected left middle 
finger, service connection for hypertension, and service 
connection for blood in the urine and stool were withdrawn by 
the veteran in an August 2005 written statement.  Also, while 
on appeal the issue of entitlement to service connection for 
tinnitus was granted in a July 2006 rating decision.

This case was remanded in December 2007 for further 
development.


FINDING OF FACT

The competent medical evidence does not show a level of 
hearing impairment that may be considered a disability for VA 
purposes.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.385 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.

Under 38 U.S.C.A. § 5103, upon receiving a complete or 
substantially complete application for benefits, VA must 
notify the claimant of the information and medical or lay 
evidence not of record that is necessary to substantiate the 
claim, which information and evidence VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  See 38 C.F.R. § 3.159(b), as amended by 73 Fed. 
Reg. 23353-23356 (2008) (to be codified at 38 C.F.R. 
§ 3.159(b)(1), and applicable to all claims for benefits 
pending before VA on or filed after May 20, 2008).  Moreover, 
VA must also provide the statutory notice of information and 
evidence needed to substantiate a claim, including 
generalized notice as to the disability rating and effective 
date elements of a service connection claim, before it awards 
service connection, an initial disability rating, and an 
effective date in a decision issued after the enactment of 
the VCAA.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 
Dingess v. Nicholson, 19 Vet. App. 273 (2006). 

Here, the veteran received initial VCAA notice in January 
2003 and subsequent development notice in December 2007, 
which essentially satisfied the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes private medical records and 
statements from the veteran addressing the severity of his 
disability.  The veteran has not indicated he has any further 
evidence to submit to VA, or which VA needs to obtain.  There 
is no indication there exists any additional evidence that 
has a bearing on this case that has not been obtained.  The 
veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal. 

Further, the veteran has been afforded comprehensive VA 
examinations in May 2006, March 2007, and April 2008 in 
conjunction with this appeal, addressing the disorder at 
issue.  Although these examinations rendered invalid results, 
the Board finds that additional efforts to schedule another 
examination would be futile as there is a nonorganic 
component present that interferes with the pure tone test, as 
indicated by the April 2008 VA examiner.  The Board cannot 
control external factors rendering the examination results as 
invalid.  In sum, all pertinent due process requirements have 
been met.  See 38 C.F.R. § 3.103.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  Service Connection for Hearing Loss

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  In such 
instances, a grant of service connection is warranted only 
when, "all of the evidence, including that pertinent to 
service, establishes that the disease was incurred during 
service."  See 38 C.F.R. § 3.303(d). 
 
Service connection may also be granted for an organic disease 
of the nervous system, such as a sensorineural hearing loss, 
when it is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  It is appropriate to consider 
high frequency sensorineural hearing loss an organic disease 
of the nervous system and, therefore, a presumptive 
disability.  See Memorandum, Characterization of High 
Frequency Sensorineural Hearing Loss, Under Secretary for 
Health, October 4, 1995; 38 C.F.R. § 3.309(a). 
 
Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1000, 2000, 3000, and 4000 Hz are 
40 decibels or greater; the thresholds for at least three of 
these frequencies are 26 decibels or greater; or when speech 
recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385. 

Here, the veteran has alleged that his hearing damage was 
caused by exposure to loud noise when he fired weapons as a 
military policeman, as indicated in the September 2007 
hearing transcript and the July 2005 Form 9.  

Private medical records from St. Francis Hospital reflect 
that the veteran suffered from a pre-service history of ear 
infections.  The records further reflect that the veteran 
underwent a bilateral myringotomy with tube placement in June 
1984.

The service medical records showed that the veteran had a 
history of "BMTT."  The October 1985 enlistment examination 
noted scarring of both eardrums.  In the October 1985 Report 
of History, the veteran noted that he had hearing loss and 
that he had surgery on his ears when he was teenager.  The 
audiometry tests results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
5
5
5
LEFT
15
10
0
10
5

The veteran's hearing tested normal upon entrance into active 
duty.  A service medical record dated in January 1987 
reflects that the veteran was seen for right ear pain.  He 
was diagnosed with right otitis media.  A follow-up 
evaluation in January 1987 found evidence of bilateral otitis 
media.  Another January 1987 record reflects complaints of a 
cold and that the veteran couldn't hear from both ears for 
two weeks.  The clinical examination found that the ear 
canals were clear.  The veteran was diagnosed with ear tube 
dysfunction and rhinitis.  The veteran was seen again the 
same month for complaints of ear and nasal problems.  The 
physician noted that veteran had enlarged tonsils.  The 
examination of the right ear revealed tympanic membrane to be 
"erythematous" and "mildly bulging."  The veteran was 
diagnosed with early otitis of the right ear.  A subsequent 
examination about two weeks later reflects that the veteran 
was seen in the emergency for congested ears.  The clinical 
examination of the right and left ear found evidence of fluid 
behind the tympanic membrane.  The veteran was diagnosed with 
persistent bilateral serious otitis media.  In February 1987, 
the veteran was seen by an ENT (ear, nose, throat) physician.  
It was noted that the veteran has a several month history of 
ear problems (muffled hearing).  The examination found fluid 
in both ears.  It was noted that the veteran had a flat 
tympanogram consistent with serous otitis media and 
eustachian tube dysfunction.  

A medical report dated in February 1989 reflects complaints 
of a plugged right ear after flight and a sore throat.  The 
examination found evidence of a right ear eusteachian tube 
blockage.  The veteran was diagnosed with chronic tonsillitis 
and benign reactive follicular hyperplasia.  The veteran 
underwent a tonsillectomy the same month.  A medical record 
dated in June 1989 reflects that the veteran was treated for 
an ear infection.  The veteran received an ear patch for a 
microperforation in January 1990.

Private medical records dated April 1993 to November 2002 
from St. Mary's Hospital, St. Mary's Medical Clinic, and 
Gateway Health Center show no evidence of any diagnosis of 
hearing loss.

The veteran had a VA audiological evaluation in May 2006.  
The veteran told the VA examiner that he had problems with 
ear infections prior to his military service, but that he did 
not have hearing loss.  He also reported some post-service 
occupational and recreational noise exposure, but that he 
wore ear protection.  The May 2006 VA examiner stated that 
the examination was not adequate for rating purposes.  
Specifically, the findings were inadequate because: 1) there 
was no agreement with speech reception thresholds and pure 
tone averages across speech range; and 2) there was poor 
ascending and descending threshold agreement bilaterally 
across frequencies 500 to 4000 cycles.  The VA audiologist 
was unable to provide a current diagnosis of hearing loss.

A separate VA examination was conducted in May 2006 at the VA 
hospital in Milwaukee.  The veteran told the ENT examiner 
that he did not have current problems with ear infections, 
but had hearing loss.  The clinical examination found no 
abnormalities of the external ears or auditory canals.  The 
tympanic membranes were intact, but retracted.  There was no 
evidence of an active ear disease or middle ear infusion.  
The examiner could not opine as to whether the veteran 
suffered from hearing loss because there was no valid 
audiogram.

The veteran was afforded another examination in March 2007.  
The veteran told the examiner that his hearing has 
progressively worsened since service.  The VA examiner stated 
that the veteran had a history of pressure equalization and 
had ear tubes placed in his ears.  The audiometry tests 
results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
75
70
--
70
LEFT
70
75
70
--
65

The Maryland CNC word recognition scores were 76 percent for 
the right ear and 64 percent for the left ear.  The speech 
reception thresholds were 20 dBHL for right hear and 25 dBHL 
for the left ear.  The examiner, however, stated that due to 
conflicting scores it would be impossible to may any 
reference as to the severity of the hearing loss.  He stated 
the veteran's pure tone average and SRT scores did not match.  
He stated that the results were unreliable and not 
satisfactory for any rating results.

The April 2008 VA examination had similar findings to the 
prior VA examinations in that the test results were not 
suitable for rating purposes.  The examiner noted that the 
pure tone test results showed a large nonorganic component 
present.  He stated that the pure tone thresholds speech 
results were questionable and were more likely than not 
better than indicated.  And, that because the veteran has 
been tested in the past and the nonorganic component was 
present then there was no future recommendations for testing.

In sum, there is no medical evidence of any hearing loss 
meeting the criteria of 38 C.F.R. § 3.385 such that it could 
be considered a disability for VA purposes.  The service 
medical records and post-service medical records do not 
reflect a diagnosis of hearing loss.  This is supported by 
the veteran's statement at his hearing that he has never been 
diagnosed with hearing loss.  (See hearing transcript on page 
15 dated in September 2007).  And, further supported by the 
veteran's statement on his compensation application where he 
stated that he "lost all his hearing after Tech school.  He 
was given medication, which cleared it up, but he has 
tinnitus."  (See compensation application dated in May 
2005).

The only evidence the veteran has submitted that supports his 
claim is his own testimony and statements from his mother, 
sister, and his representative.  They, as lay persons, with 
no apparent medical expertise or training, are not competent 
to comment on the presence, or etiology, of a medical 
disorder. Rather, medical evidence is needed to that effect.  
See Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
laypersons are not competent to offer medical opinions).  
Thus, their statements do not establish the required evidence 
needed.

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the veteran's claim of service 
connection for bilateral hearing loss, and the claim must be 
denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.




____________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


